rts
nited States s Cau
southern FD of Texas

4 OY he Liboct Curt wi. 08 wo

Seufhern Lefect ot 7évas vat Broley cot Cul

ferston, Ze,

Hohn Boh. feck _hen= tuft calean
O of additional intrested Lees 1D
Civil Aton 21/7 -CV VE

To. the fen abl Judoe of said Covel .
Mew comes Shawn Kelly Vinson Abt Selene,
Lnterveor GS. 4 party LVahtitl jn Cited Bellan
Ai 17-LU-18 aad. presets da_abjectoina (0. he above

Civil Actos.

 

 

 

 

 

 

 

 

Agee ments

 

 

The. Covet has provided wo wohl Laathon ot Lhs Awl

action and. She [SUeS. /D THE. Coma plasma LE DOr ony
Yeky eimilak Yo Ay [EVES ie ake etki ck EVERY

transgender woman in the Taxes Leet ot Crim Tes Hise

LL ay sell ealy keivened ot Ke Sut oO” Aol -
abth, ROMO “gad She Comy bint _WAs presented ye the
Cocpus Christ Divison "Jan. 2017 :

bour Honor LZ lve next door 4 fhe Dhinbibe and
| ust found et About She Compe ak and She. [SSUES

fi

 

 

 
that Mipeer MINe. Sat ale betore. Ste Covet

Tt was impossible for es a Js F0GNS.
Wowea fo _bacw ahovt Sas achon in TAL Lstrict
On. any oTney Dyebry ot Shot [3 Mow bolore. She _

— Court

 

 

| Conclus Len

~ Yor Honor. ZZ ooold ask. Stal Ye. Zoek |

_Shw fhis doww and aduerbse Phe Cuil acter
So as fo ke? al Tranwomen (ne TOES to

be able To aie Shejp.Coraphink Wn front of She
(ovnts ye breveat S ubsagueat Svit phat clog

the Covrek wher aly one CoA Selle The, Jaa
 [gsves Phat face vs as a Class jn phe 10CS.

Soe Lrays the

Zntervenor
Ws, Sehkne K Vinson

hegal Mave Shaw! K Viison

 

 

 

 

 

 

 

 

 

 

 

 

 

 
ee

   

wisesdes * : tei

     
  

” set CP .
ayes : seer Shseeraett
Sh [es ! ses ¥3 ng ELS Pt Hoo DS Beech, Ba ae HOF Bays pace pe Peer
> oF 9 Tetley ececste evPO REVE Fv A an”

a
YS

2960 EM. 35 Se
rem. it ass Qe Kc

0 wurst ; Tere F we se of |
7775 Cha kk
Unidad Stetea Dg ele, Coe TH |

Seuthoer_ Dietriet ot let4s :

RO. Box (O10 :

Clouston, Ter4S

Tao

Ene LOL OLS ssp ahah DE |

 
